250 U.S. 519 (1919)
CENTRAL OF GEORGIA RAILWAY COMPANY
v.
WRIGHT, COMPTROLLER GENERAL OF THE STATE OF GEORGIA.
No. 30.
Supreme Court of United States.
Reargued October 13, 14, 1919.
Decided October 27, 1919.
ERROR TO THE SUPREME COURT OF THE STATE OF GEORGIA.
*520 Mr. T.M. Cunningham, Jr., and Mr. A.R. Lawton for plaintiff in error.
Mr. Warren Grice for defendant in error.
*523 MR. JUSTICE HOLMES delivered the opinion of the court.
In this case it was decided at the last term that the plaintiff in error, the railway company, was exempt from liability to taxation as lessee of certain roads, 248 U.S. 525, as it had been decided a few terms earlier that it was exempt from taxation upon the fee of the same roads. *524 236 U.S. 674. A rehearing was granted on the question whether the exemption thus adjudged to exist extends to portions of the plaintiff in error's road let to it by the Southwestern Railroad and the Muscogee Railroad, which were assumed to be embraced in the decision but were not specially discussed. The consideration of the court was directed especially to the charter of the Augusta and Waynesboro Rail Road granted in 1838 and having features characteristic of the conception of railroads then entertained. 236 U.S. 678, 679. It is argued that the charters of the other lessors just named, granted at a later date, even when limiting the corporation's liability to taxation in similar words, should be construed in a different way.
The charters of the Southwestern and the Muscogee Railroads were not granted until 1845, and while like the earlier ones they provided that the said railway and its appurtenances and all property therewith connected, or the capital stock of the said Rail Road Company, should not be subject to be taxed higher than one-half of one per cent. upon its annual net income, they did not contain the provisions that showed the legislature in 1838 to contemplate indifferently a revenue derived from using, from sharing, or from letting the special privileges granted  provisions that were of weight in the decision of the court.
But we are satisfied that between 1838 and 1845 there had been no such change in the policy of Georgia as to require the same words to be given a different meaning at the later date from that which we have decided that they had at the former. Circumstances had not changed when express power to let was given in 1852. The Muscogee was merged in the Southwestern under an act of 1856, but the exemption remained superior to legislative change. Southwestern R.R. Co. v. Georgia, 92 U.S. 676. As remarked by Chief Justice Waite in a like suit between the same parties, the language of the exempting clause is somewhat unusual, and means the railroad specified in the *525 charter and none other. Southwestern R.R. Co. v. Wright, 116 U.S. 231. But conversely it means that that road shall be exempt while owned by this corporation whether used or demised.
We see nothing in the later statutes or constitutions that attempts to substitute a new contract or to impair the obligation of the one originally made. Different opinions were entertained on the main question which this rehearing does not reopen; but taking that as settled we cannot believe that any real distinction can be made between the charter of the Augusta and Waynesboro and those of the Southwestern and Muscogee roads.
The decree of last term must stand and that of the state court must be reversed.
Decree reversed.
MR. JUSTICE McKENNA, MR. JUSTICE PITNEY, MR. JUSTICE BRANDEIS and MR. JUSTICE CLARKE dissent.